DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 12/02/2021.  Claims 1-6, 9 were pending. Claims 1, 5-6 were amended. Claims 7-8 were cancelled. Applicants are advised that examiner Anita Alanko (previous examiner) is no longer handle this application.  Examiner Binh X Tran will handle this application.  

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Cheng et al. (US 9,799,702 B2).
As to claim 1, Cheng discloses a semiconductor device manufacturing method (including deep trench isolation structures, col. 1, lines 1-22), comprising the steps of:
etching a semiconductor material 101 (e.g., a compound semiconductor such as GaAs, GalnAsP col. 3, lines 1-5) using a plasma (col. 4, lines 7-10) (to form trenches 201, Fig. 2);
forming a damage layer in a tapered portion (symbolized by the “x” signs in Fig. 2, col. 4, lines 57-61) on the semiconductor material (col. 4 lines 20-40; lines 56-67; Fig 2; Note: the taper angle or tilt angle α between 88 ° to 90 °C; Any degree that is not 90 °(such as 88 °) is considered as tapered);
removing the damage layer (“damage removal step” col. 5, lines 1-3, Fig 3).
As to claim 2, Cheng discloses the step of removing the damage layer is performed by wet etching (col. 5, lines 21-22).
As to claim 3, Cheng discloses the semiconductor is a compound of semiconductor material such as GaAs, GalnAsP (See col. 3, lines 1-5).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,799,702 B2) as applied to claims 1-3 above, and further in view of Autier et al (FR 2633451 A1).
As to claim 4, Cheng discloses dry etching which may include Cl2 (col. 4, line 35), but fails to disclose the cited mixture gas of chlorine gas and a hydrogen gas, or a mixture gas of a chlorine gas, a hydrogen gas and a methane gas. Autier teaches that GaAs or GaInAsP materials may be etched with a gas mixture comprising chlorine gas, hydrogen gas and methane gas (see abstract).

As to claims 5-6, the modified method of Cheng in view of Autier includes hydrogen gas 

8.	Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,799,702 B2) as applied to claims 1-3 above, and further in view of Posseme et al. (US 2016/0035581 A1).
Regarding to claim 5, Cheng fail to discloses forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas.  However, Cheng clearly teaches to form a damage layer using a hydrogen containing gas such as HBr (col. 4 lines 30-40, lines 57-67).  Posseme teaches to form a damage layer (modification in the layer) by using a plasma generate using hydrogen gas or a helium gas (See paragraph 0148-0179).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng in view of Posseme by forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas because this improves etching selectivity, and precision of etching (See paragraph 0150).
Regarding to claim 9, Cheng fail to disclose the step of removing the damage layer is performed by using a plasma.  However, Cheng clearly teaches the step of removing the damage layer is performed using wet etching (col. 5 lines 15-30).  Posseme teaches to remove .
Response to Arguments
9.	The applicant’s amendment filed on 12/02/2021 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
“Thus, Cheng teaches that damaged regions can occur on the surfaces of the substrate. Cheng, Fig. 2 (see items 201 and “x”). In contrast with Applicant’s arrangement, there is no apparent tapering of Cheng’s damaged regions “x.”
Furthermore, it is apparent that Cheng’s recesses 201 extend into the substrate, and that it is those surfaces of the substrate 201 that may become damaged. In contrast, Applicant has determined a method in which a damage layer is formed in a tapered portion on the semiconductor material, not in the substrate. See, e.g., Applicant’s FIGS. 7(b) and 7(c).
Therefore, Cheng is evidently directed to a fundamentally different method from Applicant’s.”.
The examiner strongly disagrees.  Cheng clearly teaches forming a damage region “x” having a tilted angle α; wherein the tilt α is between about 88 degree and about 90 degree.  Specifically, in col. 4 lines 22-28, Cheng wrote “Furthermore, there may be process variations, causing the recesses 201 to be slightly tapered, and hence the sidewalls of recesses 201 are substantially perpendicular to (with a slight tilting) the first surface 101A and the second surface 101B, for example, with a tilt angle α between about 88 degrees and about 90 degrees” (emphasis added).  Further, in col. 4 lines 50-56, Cheng wrote “The bottom surfaces of the recesses 201 may be rounded and have a U-shape in the cross-sectional view. A rounded portion of each recess 201 may be curved all the way from a first vertical sidewall of the respective recess 201 to a second vertical sidewall of the respective recess 201, with the second vertical sidewall being opposite the first vertical sidewall.”  It is clear from the record that Cheng clearly teaches the damage layer is formed in a tapered portion on the semiconductor due to the tilt angle α at 88 degrees or due to the U-shape at the bottom trench. 
The examiner further disagrees with the applicant’s statement “Applicant has determined a method in which a damage layer is formed in a tapered portion on the semiconductor material, not in the substrate. See, e.g., Applicant’s FIGS. 7(b) and 7(c).” (emphasis added).  The applicant’s argument is not commensurate with the scope of the claim.  There is no limitation in the claim which exclude that the damage layer not formed in the substrate.  It is noted that Cheng clearly teaches that layer (101) comprises of semiconductor material (See col. 3 lines 1-15) and the damage layer (x) is formed on the semiconductor layer (101).
Regarding to previous ground of rejection under 35 U.S.C 102 as being anticipated by Ezaki (US 6,531,403), the applicant’s state “However, in contrast with Applicant’s arrangement, there is no apparent tapering of Ezaki’s damage layer 31A.”  The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdraw previous ground of rejection under 35 U.S.C 102 as being anticipated by Ezaki with respect to claims 1, 3, 5, 7, 9.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713